 1   JOINTLY SUBMITTED
 2

 3                              UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA

 5

 6   BLAKE COOLEY, individually and on behalf of all   Case No. 2:19-cv-00269-MMD-VCF
     others similarly situated,
 7                                                     STIPULATED PROTECTIVE ORDER
                                Plaintiff,
 8                                                     (Exhibit A and [Proposed] Order filed
           vs.                                         concurrently herewith)
 9
     HIBU INC., a Delaware corporation,
10
                                Defendants.
11

12

13

14

15

16

17

18
19

20
21

22
23

24

25

26
27

28


                                   STIPULATED PROTECTIVE ORDER
 1   1.     PURPOSES AND LIMITATIONS
 2          Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   Plaintiff Blake Cooley and Defendant Hibu Inc. (together, the “Parties”) hereby stipulate to and

 6   petition the Court to enter the following Stipulated Protective Order. The Parties acknowledge that

 7   this Order does not confer blanket protections on all disclosures or responses to discovery and that

 8   the protection it affords from public disclosure and use extends only to the limited information or

 9   items that are entitled to confidential treatment under the applicable legal principles. The Parties

10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

11   not entitle them to file confidential information under seal; LR IA 10-5 sets forth the procedures that

12   must be followed when a Party seeks permission from the Court to file material under seal.

13   2.     DEFINITIONS

14          2.1.    Challenging Party:          a Party or Non-Party that challenges the designation of

15   information or items under this Order.
16          2.2.    “CONFIDENTIAL” Information or Items:             information (regardless of how it is

17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18   Civil Procedure 26(c).
19          2.3.    Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

20   well as their respective support staff).
21          2.4.    Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24          2.5.    Disclosure or Discovery Material: all items or information, regardless of the medium

25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to

27   discovery in this matter.

28

                                                          1
                                       STIPULATED PROTECTIVE ORDER
 1          2.6.    Expert: a person with specialized knowledge or experience in a matter pertinent to
 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 3   consultant in this action.

 4          2.7.    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 5   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or
 6   Non-Party would create a substantial risk of serious harm that could not be avoided by less

 7   restrictive means.

 8          2.8.    In-House Counsel: attorneys who are employees of a party to this action. In-House

 9   Counsel does not include Outside Counsel of Record or any other outside counsel.
10          2.9.    Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.
12          2.10.   Outside Counsel of Record: attorneys who are not employees of a party to this action

13   but are retained to represent or advise a party to this action and have appeared in this action on
14   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

15          2.11.   Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17          2.12.   Producing Party:     a Party or Non-Party that produces Disclosure or Discovery

18   Material in this action.
19          2.13.   Professional Vendors: persons or entities that provide litigation support services

20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
21   storing, or retrieving data in any form or medium) and their employees and subcontractors.

22          2.14.   Protected Material: any Disclosure or Discovery Material that a Party or Non-Party

23   designates as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

24   ONLY” and which contains either (1) confidential personal and private information regarding an

25   individual, including but not limited to Plaintiff, such as current and former street addresses for

26   natural persons, social security numbers, telephone numbers, email addresses, dates of birth, driver’s

27   license numbers, account numbers, maiden names, passwords, internet browser history, or social

28   media account history, (2) confidential client, customer, prospective customer, business, financial,

                                                        2
                                       STIPULATED PROTECTIVE ORDER
 1   research, development, strategic, planning, budgeting, production, commercial, or market
 2   information; or (3) other non-public information which the Designating Party in good faith believes

 3   warrants protection.

 4          2.15.   Receiving Party: a Party that receives Disclosure or Discovery Material from a

 5   Producing Party.
 6   3.     SCOPE

 7          The protections conferred by this Stipulation and Order cover not only Protected Material (as
 8   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 9   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

10   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

11   However, the protections conferred by this Stipulation and Order do not cover the following

12   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

13   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

14   publication not involving a violation of this Order, including becoming part of the public record

15   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

16   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

17   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

18   Protected Material at trial shall be governed by a separate agreement or order.

19   4.     DURATION

20          Even after final disposition of this litigation, the confidentiality obligations imposed by this
21   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

22   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

23   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

24   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

25   time limits for filing any motions or applications for extension of time pursuant to applicable law.

26   5.     DESIGNATING PROTECTED MATERIAL

27          5.1.    Manner and Timing of Designations. Except as otherwise provided in this Order

28   (see, e.g., second paragraph of section 5.1(a) below), or as otherwise stipulated or ordered,

                                                        3
                                      STIPULATED PROTECTIVE ORDER
 1   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 2   designated before the material is disclosed or produced.

 3          Designation in conformity with this Order requires:

 4                  (a)     for information in documentary form (e.g., paper or electronic documents, but

 5   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 6   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 7   ONLY” to each page that contains protected material. If only a portion or portions of the material on

 8   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

 9   (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level

10   of protection being asserted.

11                  A Party or Non-Party that makes original documents or materials available for

12   inspection need not designate them for protection until after the inspecting Party has indicated which

13   material it would like copied and produced. During the inspection and before the designation, all of

14   the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

15   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

16   copied and produced, the Producing Party must determine which documents, or portions thereof,

17   qualify for protection under this Order. Then, before producing the specified documents, the

18   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains Protected Material. If

20   only a portion or portions of the material on a page qualifies for protection, the Producing Party also

21   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins)

22   and must specify, for each portion, the level of protection being asserted.

23                  (b)     for testimony given in deposition or in other pretrial or trial proceedings, that

24   the Designating Party identify on the record, before the close of the deposition, hearing, or other
25   proceeding, all protected testimony and specify the level of protection being asserted. When it is

26   impractical to identify separately each portion of testimony that is entitled to protection and it

27   appears that substantial portions of the testimony may qualify for protection, the Designating Party

28   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

                                                        4
                                      STIPULATED PROTECTIVE ORDER
 1   to have up to 21 days to identify the specific portions of the testimony as to which protection is
 2   sought and to specify the level of protection being asserted. Only those portions of the testimony that

 3   are appropriately designated for protection within the 21 days shall be covered by the provisions of

 4   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or

 5   up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated

 6   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 7                  Parties shall give the other parties notice if they reasonably expect a deposition,

 8   hearing or other proceeding to include Protected Material so that the other parties can ensure that

 9   only authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

10   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

11   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

12   ATTORNEYS’ EYES ONLY.”

13                  Transcripts containing Protected Material shall have an obvious legend on the title

14   page that the transcript contains Protected Material, and the title page shall be followed by a list of

15   all pages (including line numbers as appropriate) that have been designated as Protected Material

16   and the level of protection being asserted by the Designating Party. The Designating Party shall

17   inform the court reporter of these requirements. Any transcript that is prepared before the expiration

18   of a 21-day period for designation shall be treated during that period as if it had been designated

19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

20   agreed. After the expiration of that period, the transcript shall be treated only as actually designated.

21                  (c)     for information produced in some form other than documentary and for any

22   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
23   container or containers in which the information or item is stored the legend “CONFIDENTIAL” or

24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the

25   information or item warrant protection, the Producing Party, to the extent practicable, shall identify

26   the protected portion(s) and specify the level of protection being asserted.

27          5.2.    Inadvertent Failures to Designate.       If timely corrected, an inadvertent failure to

28   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                         5
                                       STIPULATED PROTECTIVE ORDER
 1   right to secure protection under this Order for such material. Upon timely correction of a
 2   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

 3   accordance with the provisions of this Order.

 4

 5   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 6          6.1.    Timing of Challenges. Any Party or Non-Party may challenge a designation of

 7   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 8   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

 9   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

10   confidentiality designation by electing not to mount a challenge promptly after the original

11   designation is disclosed.

12          6.2.    Meet and Confer. The Challenging Party shall initiate the dispute resolution process

13   by providing written notice (via email or otherwise) of each designation it is challenging and
14   describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

15   made, the written notice must recite that the challenge to confidentiality is being made in accordance

16   with this specific paragraph of the Protective Order. The Parties shall attempt to resolve each

17   challenge in good faith within 10 days of notice and, to the extent practicable, agree to address such

18   challenge immediately if the Challenging Party intends to file the designated item with the Court.

19          6.3.    Judicial Intervention.    If the Parties cannot resolve a challenge without court

20   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
21   LR 7-2 (and in compliance with LR IA 10-5, if applicable). In addition, the Challenging Party may

22   file a motion challenging a confidentiality designation at any time if there is good cause for doing so,

23   including a challenge to the designation of a deposition transcript or any portions thereof. Any

24   motion brought pursuant to this provision must be accompanied by a competent declaration

25   affirming that the movant has complied with the meet and confer requirements imposed by the

26   preceding paragraph. All Parties shall continue to afford the material in question the level of

27   protection to which it is entitled under the Producing Party’s designation until the Court rules on the

28   challenge.

                                                        6
                                      STIPULATED PROTECTIVE ORDER
 1   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 2          7.1.    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 3   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
 4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 5   the categories of persons and under the conditions described in this Order. When the litigation has

 6   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 7   DISPOSITION).

 8          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 9   secure manner that ensures that access is limited to the persons authorized under this Order.

10          7.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

11   the Court or permitted in writing by the Designating Party, a Receiving Party may disclose any
12   information or item designated “CONFIDENTIAL” only to:

13                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

14   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

15   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

16   Bound” that is attached hereto as Exhibit A;

17                  (b)    the officers, directors, and employees (including In-House Counsel) of the

18   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

19   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                  (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

21   is reasonably necessary for this litigation and who have signed the “Acknowledgment and

22   Agreement to Be Bound” (Exhibit A);

23                  (d)    the Court and its personnel;

24                  (e)    mediators;

25                  (f)    court reporters and their staff;

26                  (g)    professional jury or trial consultants, mock jurors, and Professional Vendors

27   to whom disclosure is reasonably necessary for this litigation and who have signed the

28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                        7
                                      STIPULATED PROTECTIVE ORDER
 1                  (h)    during their depositions, witnesses in the action to whom disclosure is
 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

 5   separately bound by the court reporter and may not be disclosed to anyone except as permitted under

 6   this Stipulated Protective Order; and

 7                  (i)    the author or recipient of a document containing the information or a

 8   custodian or other person who otherwise possessed or knew the information.

 9          7.3.    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

10   Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

11   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

13                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as

14   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

15   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

16   Bound” that is attached hereto as Exhibit A;

17                  (b)    In-House Counsel of the Receiving Party to whom disclosure is reasonably

18   necessary for this litigation and provided that In-House Counsel of the Receiving Party has signed

19   the “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

20                  (c)    Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

21   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

22   A), and (3) as to whom the procedures set forth in paragraph 7.4(a), below, have been followed;

23                  (d)    the Court and its personnel;

24                  (e)    mediators;

25                  (f)    court reporters and their staff;

26                  (g)    professional jury or trial consultants, and Professional Vendors to whom

27   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment and

28   Agreement to Be Bound” (Exhibit A); and

                                                        8
                                      STIPULATED PROTECTIVE ORDER
 1                  (h)     the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information.

 3          7.4.    Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL

 4   – ATTORNEYS’ EYES ONLY” Information or Items to Experts.

 5                  (a)     Unless otherwise ordered by the Court or agreed to in writing by the
 6   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order) any

 7   information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 8   ONLY” pursuant to paragraph 7.3(c) first must make a written request to the Designating Party that

 9   (1) identifies the general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

10   ONLY” information that the Receiving Party seeks permission to disclose to the Expert, (2) sets

11   forth the full name of the Expert and the city and state of his or her primary residence, (3) attaches a

12   copy of the Expert’s current resume, (4) identifies the Expert’s current employer(s), (5) identifies

13   each person or entity from whom the Expert has received compensation or funding for work in his or

14   her areas of expertise or to whom the expert has provided professional services, including in

15   connection with a litigation, at any time during the preceding five years,1 and (6) identifies (by

16   name and number of the case, filing date, and location of court) any litigation in connection with

17   which the Expert has offered expert testimony, including through a declaration, report, or testimony

18   at a deposition or trial, during the preceding five years.

19                  (b)     A Party that makes a request and provides the information specified in the

20   preceding paragraph (a) may disclose the subject Protected Material to the identified Expert unless,

21   within 14 days of delivering the request, the Party receives a written objection from the Designating

22   Party. Any such objection must set forth in detail the grounds on which it is based.

23                  (c)     A Party that receives a timely written objection must meet and confer with the

24   Designating Party by phone or in person to try to resolve the matter by agreement within seven days

25   of the written objection. If no agreement is reached, the Party seeking to make the disclosure to the

26
     1
27     If the Expert believes any of this information is subject to a confidentiality obligation to a third-
     party, then the Expert should provide whatever information the Expert believes can be disclosed
28   without violating any confidentiality agreements, and the Party seeking to disclose to the Expert
     shall be available to meet and confer with the Designating Party regarding any such engagement.
                                                       9
                                       STIPULATED PROTECTIVE ORDER
 1   Expert may file a motion as provided in Civil LR 7-2 (and in compliance with LR IA 10-5, if
 2   applicable) seeking permission from the Court to do so. Any such motion must describe the

 3   circumstances with specificity, set forth in detail the reasons why the disclosure to the Expert is

 4   reasonably necessary, assess the risk of harm that the disclosure would entail, and suggest any

 5   additional means that could be used to reduce that risk. In addition, any such motion must be

 6   accompanied by a competent declaration describing the parties’ efforts to resolve the matter by

 7   agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

 8   reasons advanced by the Designating Party for its refusal to approve the disclosure.

 9                  In any such proceeding, the Party opposing disclosure to the Expert shall bear the

10   burden of proving that the risk of harm that the disclosure would entail (under the safeguards

11   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

12   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

13          LITIGATION
14          If a Party is served with a subpoena or a court order issued in other litigation that compels

15   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

17                  (a)     promptly notify in writing the Designating Party. Such notification shall

18   include a copy of the subpoena or court order;

19                  (b)     promptly notify in writing the party who caused the subpoena or order to issue

20   in the other litigation that some or all of the material covered by the subpoena or order is subject to

21   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

22                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

23   the Designating Party whose Protected Material may be affected.

24          If the Designating Party timely seeks a protective order, the Party served with the subpoena

25   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

26   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

27   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

28   permission. The Designating Party shall bear the burden and expense of seeking protection in that

                                                       10
                                      STIPULATED PROTECTIVE ORDER
 1   court of its confidential material – and nothing in these provisions should be construed as
 2   authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

 3   another court.

 4   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 5          LITIGATION
 6          (a)       The terms of this Order are applicable to information produced by a Non-Party in this

 7   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 8   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

 9   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

10   construed as prohibiting a Non-Party from seeking additional protections.

11          (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-

12   Party’s confidential information in its possession, and the Party is subject to an agreement with the

13   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

14                    (1)    promptly notify in writing the Requesting Party and the Non-Party that some

15   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

16                    (2)    promptly provide the Non-Party with a copy of the Stipulated Protective

17   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the

18   information requested; and

19                    (3)    make the information requested available for inspection by the Non-Party.

20          (c)       If the Non-Party fails to object or seek a protective order from this Court within 14

21   days of receiving the notice and accompanying information, the Receiving Party may produce the

22   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

23   seeks a protective order, the Receiving Party shall not produce any information in its possession or

24   control that is subject to the confidentiality agreement with the Non-Party before a determination by

25   the Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

26   seeking protection in this Court of its Protected Material.

27   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

28

                                                        11
                                       STIPULATED PROTECTIVE ORDER
 1          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 2   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 3   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 4   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 5   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 6   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 7   Be Bound” that is attached hereto as Exhibit A.

 8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 9          MATERIAL
10          Inadvertent production of any document in this action by any Party or Non-Party that the

11   Producing Party later claims should have been withheld on grounds of a privilege, including the

12   work-product doctrine, will not be deemed to waive any privilege or work-product protection in this

13   case or in any other federal or state proceeding. This shall be interpreted to provide the maximum

14   protection allowed by Federal Rule of Evidence 502. Nothing contained herein is intended to or shall

15   serve to limit a Party’s right to conduct a review of documents, ESI or information (including

16   metadata) for segregation of privileged and/or protected information before production.

17          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

18   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

19   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

20   12.    MISCELLANEOUS

21          12.1.   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

22   its modification by the Court in the future.

23          12.2.   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

24   no Party waives any right it otherwise would have to object to disclosing or producing any

25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

26   Party waives any right to object on any ground to use in evidence of any of the material covered by

27   this Protective Order.

28

                                                        12
                                       STIPULATED PROTECTIVE ORDER
 1          12.3.   Filing Protected Material. Without written permission from the Designating Party or a
 2   court order secured after appropriate notice to all interested persons, a Party may not file in the

 3   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 4   Material must comply with LR 10-5. If a Receiving Party’s request to file Protected Material under

 5   seal is denied by the Court, then the Receiving Party may file the information in the public record or

 6   as otherwise instructed by the Court.

 7   13.    FINAL DISPOSITION

 8          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 9   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

10   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

11   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

12   the Protected Material is returned or destroyed, the Receiving Party must submit a written

13   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

14   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

15   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

16   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

17   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

18   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

19   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

20   and expert work product, even if such materials contain Protected Material. Any such archival copies

21   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

22   Section 4 (DURATION).

23

24

25

26
27                                     SIGNATURES ON NEXT PAGE

28

                                                       13
                                      STIPULATED PROTECTIVE ORDER
 1   IT IS SO STIPULATED AND AGREED THROUGH COUNSEL OF RECORD.
 2

 3
     DATED: July 16
                 __, 2019        LAW OFFICES OF CRAIG B. FRIEDBERG
 4                               TERRELL MARSHALL LAW GROUP LLP
                                 PARONICH LAW, P.C.
 5                               HEIDARPOUR LAW FIRM, PLLC

 6

 7                               By:
                                        Craig Friedberg
 8                                      Adrienne McEntee
                                        Jennifer Murray
 9                                      Anthony Paronich
                                        Andrew Heidarpour
10                               Attorneys for Plaintiff
                                 BLAKE COOLEY
11

12
     DATED: July __,
                 16 2019         HEJMANOWSKI & MCCREA LLC
13                               BLANK ROME LLP
                                 COPILEVITZ, LAM & RANEY, P.C.
14

15
                                 By:
16                                      Charles McCrea
                                        Ana Tagvoryan
17                                      Harrison Brown
                                        William Raney
18                                      Kellie Mitchell Bubeck
                                 Attorneys for Defendant
19                               HIBU INC.
20
21

22
23

24

25

26                           7-17-2019
27

28

                                         14
                            STIPULATED PROTECTIVE ORDER
 1
 2

 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA

 5
     BLAKE COOLEY, individually and on behalf of all   Case No. 2:19-cv-00269-MMD-VCF
 6   others similarly situated,
                                                       EXHIBIT A TO STIPULATED
 7                              Plaintiff,             PROTECTIVE ORDER:
                                                       ACKNOWLEDGMENT AND
 8         vs.                                         AGREEMENT TO BE BOUND
 9   HIBU INC., a Delaware corporation,
10                              Defendants.
11

12

13

14

15

16

17

18
19

20
21

22
23

24

25

26
27

28

                           EXHIBIT A TO STIPULATED PROTECTIVE ORDER
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 1                                                  EXHIBIT A
 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I, ___________________________________________________ [print or type full name],
 4   of ______________________________________________________________________________

 5   _________________________________________________________________________________

 6   [print or type full address and telephone number], declare under penalty of perjury that I have read in

 7   its entirety and understand the Stipulated Protective Order that was issued by the United States

 8   District Court for the District of Nevada on ________________________________________ [date]

 9   in the case of Cooley v. Hibu Inc., No. 19-cv-00269. I agree to comply with and to be bound by all

10   the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

11   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

12   that I will not disclose in any manner any information or item that is subject to this Stipulated

13   Protective Order to any person or entity except in strict compliance with the provisions of this Order.

14            I further agree to submit to the jurisdiction of the United States District Court for the District

15   of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

16   enforcement proceedings occur after termination of this action.

17            I hereby appoint _________________________________________ [print or type full name]

18   of ______________________________________________________________________________

19   _________________________________________________________________________________

20   [print or type full address and telephone number] as my Nevada agent for service of process in

21   connection with this action or any proceedings related to enforcement of this Stipulated Protective

22   Order.

23

24   Date:

25   City & State where sworn and signed:
26   Printed Name:
27   Signature:
28
                                                          1
                               EXHIBIT A TO STIPULATED PROTECTIVE ORDER
                             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
